Exhibit 10.2

CONFIDENTIAL

CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SUPPLY AGREEMENT

BETWEEN

CYDEX PHARMACEUTICALS, INC.

AND

MEI PHARMA, INC.

DATED: September 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

 

Title

   Page   1.  

DEFINITIONS

     1    2.  

PURCHASE AND SUPPLY OF CAPTISOL

     3    3.  

SUPPLY TERMS

     4    4.  

COMPENSATION

     12    5.  

REPRESENTATIONS AND WARRANTIES

     13    6.  

TERM AND TERMINATION

     14    7.  

GENERAL PROVISIONS

     15   

TABLE OF EXHIBITS

 

Exhibit

 

Title

   Page   A.  

PURCHASE PRICES FOR CAPTISOL

     A-1    B.  

SPECIFICATIONS

     B-1   

 

i



--------------------------------------------------------------------------------

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is made this 28th day of September,
2012 (the “Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation, with offices at 11119 North
Torrey Pines Road, Suite 200, La Jolla, California 92037) (“CyDex”); and

MEI PHARMA, INC., a Delaware corporation, with offices at 11975 El Camino Real,
Suite 101, San Diego, California 92130 (“Company”).

RECITALS

WHEREAS, CyDex is engaged in the business of developing and commercializing
novel drug delivery technologies designed to enhance the solubility and
effectiveness of existing and development-stage drugs;

WHEREAS, CyDex is the exclusive supplier of Captisol®, a drug formulation system
designed to enhance the solubility and stability of drugs;

WHEREAS, CyDex desires to supply and Company desires to purchase Captisol from
CyDex, under the terms and conditions set forth herein; and

WHEREAS, CyDex and Company are contemporaneously entering into a License
Agreement (the “License Agreement”);

NOW, Therefore, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:

1. DEFINITIONS.

For the purposes of this Agreement, the following definitions shall apply:

“Captisol” means sulfobutylether ß(beta) cyclodextrin, sodium salt. CyDex
supplies such material under the Captisol® brand, manufactured in accordance
with the Specifications and the applicable DMF.

“Clinical Grade Captisol” means Captisol which (i) has been manufactured under
GMP conditions, (ii) is intended for use in humans, and (iii) is intended for
clinical trials for the Licensed Products.

“Commercial Grade Captisol” means Captisol which (i) has been manufactured under
GMP conditions, (ii) is intended for use in humans, and (iii) is intended for
commercial sale of the Licensed Products.

“Commercial Grade Shortfall” shall have the meaning defined in Section 4.2.

“Defect” and “Defective” shall have the meanings defined in Section 3.6(b).



--------------------------------------------------------------------------------

“Detailed Forecast” shall have the meaning defined in Section 3.2.

“First Commercial Order Date” shall have the meaning defined in Section 3.1.

“Generic Captisol” [***]

“Generic Supplier” [***]

“GMP” means manufactured under conditions of current good manufacturing
practices for bulk excipients as set forth in U.S. Pharmacopeia <1078> as of the
Effective Date or any successor thereto.

“Latent Defect” shall have the meaning defined in Section 3.6(c).

“Minimum Remaining Shelf Life” means with respect to Captisol, a remaining shelf
life of not less than the longer of (i) four years or (ii) the period that is
80% of the duration of stability reasonably confirmed by CyDex in the ordinary
course of its stability testing program.

“Notice” shall have the meaning defined in Section 4.1.

“Notice of Termination” shall have the meaning defined in Section 6.2.

“Permitted Purchaser Requirements” means the requirements during the Term of all
Permitted Purchasers for Captisol for sale or use in the Territory.

“Permitted Purchasers” means, collectively: (i) Company; (ii) Affiliates of
Company; (iii) Sublicensees of Company; and (iv) all Contract Manufacturers for
Company, Affiliates of Company and Sublicensees and assignees permitted in
accordance with the License Agreement.

“Purchase Volume Limitations” shall have the meaning defined in Section 3.3.

“Q1”, “Q2”, “Q3” and “Q4” shall have the meanings defined in Section 3.2.

“Significant Market Event” shall have the meaning defined in Section 3.2.

“Specifications” means the specifications for Captisol set forth in Exhibit B
hereto, as such may be amended from time to time pursuant to Section 3.10.

“Supply Interruption” shall have the meaning defined in Section 3.8(d).

“Term” shall have the meaning defined in Section 6.1.

“Testing Methods” shall have the meaning defined in Section 3.6(a).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

“Third-Party Manufacturer” shall have the meaning defined in Section 2.3.

In addition, any capitalized terms not separately defined herein, including
“Affiliate”, “Claim”, “Compound”, “Confidential Information”, “Contract
Manufacturer”, “DMF”, “FDA”, “IND”, “Licensed Product”, “Major Market”, “NDA”,
“Quality Agreement”, “Sublicensee”, “Territory”, “Third Party” and “Valid Claim”
shall have the respective meanings defined in the License Agreement.

2. PURCHASE AND SUPPLY OF CAPTISOL.

2.1 Purchase Commitment. Subject to the provisions of this Agreement and so long
as CyDex is not in breach of any material term under this Agreement, Company
agrees that Company and the other Permitted Purchasers shall purchase and CyDex
shall supply 100% of the Permitted Purchaser Requirements for Captisol during
the Term. Except as provided in Section 3.8(d), this Agreement and the License
Agreement do not grant Company or any other Permitted Purchaser the right to
manufacture (or have manufactured on their behalf) under Licensed Patents,
Captisol, without CyDex’s prior written consent except as otherwise set forth in
this Agreement.

2.2 Supply Commitment. CyDex agrees that CyDex shall produce (or have produced
for it as set forth in Section 2.3), sell and deliver to Company and the other
Permitted Purchasers 100% of the Permitted Purchaser Requirements, subject to
the provisions of this Agreement. CyDex shall only be required to sell Captisol
pursuant to this Agreement. Company shall place orders for Captisol on behalf of
itself and the other Permitted Purchasers, and shall guarantee payment to CyDex
of all amounts payable with respect thereto.

2.3 Third-Party Manufacturers. Without limiting CyDex’s responsibility under
this Agreement, CyDex shall have the right, subject to Section 3.10 and upon
written notice to Company, to satisfy its supply obligations to Company
hereunder either in whole or in part through arrangements with third parties
engaged by CyDex to perform services or supply facilities or goods in connection
with the manufacture or testing of Captisol (each, a “Third-Party
Manufacturer”). CyDex shall guarantee the performance of all Third-Party
Manufacturers and shall promptly notify Company of the name and other relevant
information of any Third-Party Manufacturer intended to be used by CyDex to
satisfy its supply obligations of Captisol to any Permitted Purchasers
hereunder. CyDex shall warrant that such Captisol shall, at a minimum, meet the
Specifications as set forth in Exhibit B and the Minimum Remaining Shelf Life
and have been manufactured in accordance with all applicable laws and
regulations, including under conditions of GMP and under the same DMF and
manufacturing processes referenced in Company’s IND or NDA. The parties hereby
agree that The Hovione Group is a Third-Party Manufacturer as of the Effective
Date of this Agreement. Unless otherwise instructed by CyDex, Company shall
reference The Hovione Group’s manufacturing processes, and no others, in
Company’s INDs and NDAs in each country that the Supply Agreement has not been
terminated, except (i) [***] or (ii) in the event CyDex notifies Company that it
is using a different Third Party Manufacturer. If CyDex decides to change or add
a Third Party Manufacturer, or if the facilities of a Third Party Manufacturer
used to supply Captisol are changed, CyDex shall use commercially reasonable
efforts to continue to supply Company from the original manufacturing site
listed in the Company’s regulatory filings until Company has obtained any
required amendment or other modification of the regulatory approvals for
Licensed Products.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

2.4 Restrictions. Company covenants and agrees that: (i) all Captisol supplied
by CyDex pursuant to this Agreement shall be for use only in Licensed Products
(except for testing, etc., required by Company, Permitted Purchasers and/or
regulatory authorities, in relation to Licensed Products); (ii) Company shall
obtain the written agreement of each Permitted Purchaser to not resell Captisol
as a standalone product and only use Captisol in accordance with (i) above; and
(iii) [***]

3. SUPPLY TERMS.

3.1 Long-Term Forecast. Company will use commercially reasonable efforts to
provide to CyDex, at least one year before the date on which Company anticipates
issuing its first purchase order to CyDex for Commercial Grade Captisol (the
“First Commercial Order Date”), a non-binding forecast setting forth Company’s
estimate of the required quantities of Commercial Grade Captisol for each of the
following two years. Such non-binding long-term forecast shall thereafter be
updated by Company at least once every 12 months.

3.2 Binding Detailed Forecast. At least one calendar quarter before the First
Commercial Order Date, Company shall provide to CyDex a detailed rolling
forecast setting forth Company’s requirements (inclusive of all Permitted
Purchaser Requirements) and anticipated delivery schedules for Commercial Grade
Captisol for each calendar quarter during a 12 month period (the “Detailed
Forecast”) which includes the calendar quarter in which the First Commercial
Order Date occurs and the next three calendar quarters. For purposes of this
Agreement, a calendar quarter means the consecutive three month period ending
March 31, June 30, September 30, and December 31, respectively. The Detailed
Forecast shall thereafter be updated by Company quarterly on a rolling basis, no
later than the first day of each calendar quarter, so that in each calendar
quarter CyDex shall have been provided with a rolling Detailed Forecast for each
calendar quarter during the 12 month period commencing on the first day of the
next calendar quarter following the date on which such Detailed Forecast is
submitted. Following the six (6) month anniversary of the First Commercial Order
Date, the Detailed Forecast shall be firm and binding on Company, subject to the
permissible variances set forth in Section 3.3 below, with respect to the first,
second and third calendar quarters covered by such updated Detailed Forecast
(“Q1”, “Q2”, “Q3”, respectively, and where the fourth calendar quarter shall be
“Q4”). Q4 of such Detailed Forecast shall not be binding and shall be provided
for the sole purpose of planning; provided, that if Company fails to provide any
updated Detailed Forecast in accordance with this Section 3.2, the Detailed
Forecast last provided by Company shall be deemed to be Company’s binding
Detailed Forecast for the next succeeding 12 month period, and with the same
quantity and timing as had been forecasted (or deemed to be forecasted) for the
fourth quarter of the prior Detailed Forecast being repeated as the forecasted
quantity and timing for the new Detailed Forecast’s fourth quarter.

Notwithstanding the foregoing, if following the six (6) month anniversary of the
First Commercial Order Date either (1) a Generic Supplier enters the market,
(2) a significant Licensed Product or Captisol has any significant efficacy or
safety concerns, or (3) any regulatory approvals for Captisol and/or a
significant Licensed Product are suspended or revoked in a country in the
Territory, and Company reasonably believes that such occurrence will have a
significant effect upon its Detailed Forecasts (such occurrence, a “Significant
Market Event”), then only Q1 of the Detailed Forecast provided to CyDex
immediately before such Significant Market Event shall be

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

firm and binding, while Q2, Q3 and Q4 shall not be binding and shall be provided
for the sole purpose of planning.

3.3 Detailed Forecast Variances. Following the six (6) month anniversary of the
First Commercial Order Date and absent a Significant Market Event, each updated
Detailed Forecast may modify the amount of Commercial Grade Captisol estimated
in the previous Detailed Forecast in accordance with the following limitations
(the “Purchase Volume Limitations”):

(i) for the Q1 covered by such updated Detailed Forecast, no change in excess of
a 25% volume increase or decrease may be made to the forecast provided for the
Q2 in the immediately preceding Detailed Forecast without the prior express
written consent of CyDex;

(ii) for the Q2 covered by such updated Detailed Forecast, no change in excess
of a 50% volume increase or decrease may be made to the forecast provided for
the Q3 in the immediately preceding Detailed Forecast without the prior express
written consent of CyDex; and

(iii) for the Q3 covered by such updated Detailed Forecast, no change in excess
of a 75% volume increase or decrease may be made to the forecast provided for
the Q4 in the immediately preceding Detailed Forecast without the prior express
written consent of CyDex.

3.4 Supply.

(a) Purchase Orders. Together with each Detailed Forecast provided under
Section 3.2, Company shall place a firm purchase order with CyDex, for Company’s
order of Commercial Grade Captisol for the first calendar quarter of the
Detailed Forecast for delivery consistent with the Detailed Forecast. Each
purchase order, for all grades of Captisol, shall specify: (i) the grade of
Captisol ordered (i.e., Commercial Grade Captisol or Clinical Grade Captisol);
(ii) quantities; (iii) delivery dates; and (iv) reasonable shipping instructions
and packaging requirements. Any firm purchase order for Captisol, to the extent
it does not request more or less than the Purchase Volume Limitations (in the
case of Commercial Grade Captisol ordered) nor request a delivery date less than
60 nor more than 100 days after the date of such purchase order (in the case of
any grade of Captisol ordered), shall be deemed accepted by CyDex upon receipt
by CyDex. With respect to quantities of Commercial Grade Captisol ordered
pursuant to such purchase order that exceed the Purchase Volume Limitations,
CyDex shall not be obligated to accept the excess portion of such purchase order
but nevertheless shall use good faith efforts to fill such orders for such
excess quantities from available supplies other than safety stock. If CyDex,
despite the use of good faith efforts, is unable to supply such quantities that
exceed the Purchase Volume Limitations for Commercial Grade Captisol, such
inability to supply shall not be deemed to be a breach of this Agreement by
CyDex or a failure by CyDex to supply for any purpose. CyDex shall use
commercially reasonable efforts to notify Company as soon as possible, but no
less than within 14 days, after its receipt of a purchase order of its ability
to fill any amounts of such order that are in excess of the Purchase Volume
Limitation for Commercial Grade Captisol. If any purchase order or other
document submitted by Company hereunder or any other document passing between
the parties contains terms or conditions in addition to or inconsistent with the
terms of this Agreement, the terms of this Agreement shall control and prevail
and the parties hereby agree that such additional or inconsistent terms shall
simply be ignored and deemed not to exist, unless they are handwritten and
expressly identified as being additional to or inconsistent with this
Section 3.4 and are signed by officers of both parties next to the handwriting.

 

5



--------------------------------------------------------------------------------

(b) Safety Stock. CyDex shall establish and maintain, solely for the benefit of
the Permitted Purchasers, a safety stock of Captisol equivalent to the amounts
forecasted by Company in Q2 of each Detailed Forecast. CyDex shall keep Company
reasonably informed of the level of inventory identified as the safety stock and
shall notify Company in the event any deliveries to Company deplete safety stock
levels.

3.5 Delivery. [***]

3.6 Quality Control; Acceptance and Rejection.

(a) Quality Control. The Parties shall negotiate in good faith a mutually
agreeable Quality Agreement. It is anticipated that the Quality Agreement would
clearly describe audit rights and procedures, which shall be consistent with
this Agreement. CyDex shall conduct or have conducted quality control testing of
Captisol before shipment in accordance with the Quality Agreement,
Specifications, all applicable laws and regulations, including GMP and other
CyDex-approved quality control testing procedures (the “Testing Methods”). CyDex
shall retain or have retained accurate and complete records pertaining to such
testing. Each shipment of Captisol hereunder shall be accompanied by a
certificate of analysis for each lot of Captisol therein signed by the
responsible quality control official of CyDex. Such certificate must include the
results (whether numerical or otherwise) for each test performed that verifies
that the Captisol is in compliance with the Specifications, as well as a
statement that the subject lot was manufactured under conditions of GMP and in
accordance with the appropriate DMF and all applicable laws and regulations.

(b) Acceptance Testing. Company shall have a period of 30 days from the date of
receipt to test or cause to be tested Captisol supplied under this Agreement.
Company or its designee shall have the right to reject by notice to CyDex any
shipment of Captisol that does not conform in all material respects with the
Specifications, DMF, the Minimum Remaining Shelf Life, applicable laws and
regulations, including GMP or is otherwise defective or not in compliance with
the applicable purchase order (including any packaging instructions set forth
therein) or the terms of this Agreement at the time of delivery pursuant to
Section 3.5 when tested in accordance with the Testing Methods (such Captisol
thereby having a “Defect” and upon proper rejection, deemed “Defective”). All
shipments of Captisol shall be deemed accepted by Company unless CyDex receives
written notice of rejection from Company within such 30 day period describing
the reasons for the rejection in reasonable detail. Once a delivery of Captisol
is accepted or deemed accepted

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

hereunder, Company shall have no recourse against CyDex in the event Captisol is
subsequently deemed unsuitable for use for any reason, except as provided in
Section 10.1 of the License Agreement or except in circumstances where the
Defect is deemed a Latent Defect.

(c) Latent Defects. As soon as either party becomes aware of any Defect in any
Captisol lot which either (i) existed at the time of acceptance but was not
discovered after a reasonable inspection or (ii) arose, before the first
anniversary of actual or deemed acceptance, by no fault of any Permitted
Purchasers (each such Defect, a “Latent Defect”), it will promptly notify the
other party of such event (including reasonable details and the lot involved).
If Captisol accepted by Company becomes non-conforming by virtue of the Latent
Defect, Company may place the lot on quality assurance hold pending CyDex’s
investigation and a final resolution of the claimed Latent Defect. In the event
that such Captisol is found to contain a Latent Defect, such Captisol will be
deemed rejected as of the date of the notice, and the rights and obligations of
the parties with respect to the rejected Captisol will thereafter be governed by
the same process as governs acceptance testing set forth below.

(d) Confirmation. After its receipt of a notice of rejection from Company
pursuant to Section 3.6(b) or (c) above, CyDex shall notify Company as soon as
reasonably practical whether it accepts Company’s basis for rejection and
Company shall cooperate with CyDex in determining whether such rejection was
necessary or justified. If the parties are unable to agree as to whether a
shipment of Captisol supplied by CyDex or its Third-Party Manufacturer hereunder
is Defective, such question shall be submitted to an independent quality control
laboratory mutually agreed upon by the parties. The findings of such independent
laboratory shall be binding upon the parties. The cost of the independent
quality control laboratory shall be borne by the party whose results are shown
by such laboratory to have been incorrect.

(e) Return or Destruction of Rejected Shipments. Company may not return or
destroy any batch of Captisol until it receives written notification from CyDex
that CyDex does not dispute that the batch or material portion thereof is
Defective. CyDex will indicate in its notice either that Company is authorized
to destroy the rejected batch of Captisol or that CyDex requires return of the
rejected Captisol. Upon written authorization from CyDex to do so (which
authorization shall be deemed an admission that the batch was properly rejected
by Company), Company shall promptly destroy the rejected batch of Captisol and
provide CyDex with written certification of such destruction, or, if the request
so states, Company shall promptly return the rejected batch of Captisol to
CyDex. In each case, CyDex will reimburse Company for the documented, reasonable
costs associated with the destruction or return of the rejected Captisol.

(f) Independent Testing. If there is a dispute as to whether any batch is
Defective or has been properly rejected, then the Parties shall designate a
mutually acceptable Third Party laboratory to make a determination on such
matter from a sample obtained from the rejected batch. The decision of the Third
Party laboratory shall be binding on all parties hereto and all expenses related
to such Third Party investigation shall be borne by the party found to have been
mistaken. Should such Third Party laboratory confirm Company’s claim, the batch
will be deemed to be Defective and properly rejected and may be returned or
destroyed in accordance with CyDex’s instructions.

(g) Refund or Replacement. Company shall not be required to pay any invoice with
respect to any shipment of Captisol properly rejected pursuant to this
Section 3.6. Notwithstanding the foregoing, Company shall be obligated to pay in
full for any rejected shipment

 

7



--------------------------------------------------------------------------------

of Captisol that is not subsequently determined to be Defective, irrespective of
whether Company has already paid CyDex for a replacement shipment. If Company
pays in full for a shipment of Captisol and subsequently properly rejects such
shipment in accordance with this Section 3.6, Company shall be entitled in
addition to any other rights or remedies Company may have under this Agreement,
upon confirmation that such shipment or material portion thereof is Defective,
at its election, either: (i) to a refund or credit equal to the purchase price,
shipping, insurance and other incidental expenses paid with respect to such
rejected shipment; or (ii) to require CyDex to replace such rejected shipment
with non-Defective Captisol at no additional cost to Company. Company
acknowledges and agrees that, except for the indemnification obligations set
forth in Section 10.1 of the License Agreement, Company’s rights to a refund or
credit for or to receive replacement of properly rejected shipments of Captisol
hereunder shall be Company’s sole and exclusive remedy, and CyDex’s sole
obligation, with respect to Defective or non-conforming Captisol delivered
hereunder.

(h) Exceptions. Company’s rights of rejection, return, refund and replacement
set forth in this Section 3.6 shall not apply to any Captisol that is Defective
due to damage (i) caused by Company, its Affiliates or Permitted Purchasers or
their respective employees or agents, including but not limited to misuse,
neglect, improper storage, transportation or use beyond any dating provided or
(ii) that occurs after delivery of such Captisol to the carrier at the point of
delivery, including but not limited to any damage caused thereafter by accident,
fire or other hazard; and CyDex shall have no liability or responsibility to
Company with respect thereto.

3.7 Facilities and Inspections. CyDex shall permit, and shall use commercially
reasonable efforts to induce each Third-Party Manufacturer to permit, a
reasonable and limited number of Company’s authorized representatives, during
normal working hours and upon reasonable prior notice to CyDex but in no event
less than 30 days prior notice (subject to Third-Party Manufacturer’s consent to
be reasonably sought by CyDex), to confidentially inspect for a reasonable and
limited number of days that portion of all CyDex facilities utilized for the
manufacture, preparation, processing, storage or quality control of Captisol or
such facilities of any Third-Party Manufacturer, no more frequently than once
per calendar year; provided, however, if a defect in Licensed Product is
attributed to Defective Captisol, there are pending Licensed Product recall
decisions, or significant regulatory actions, such as warning letters, then a
for-cause audit may be performed by Company upon shorter notice and as
frequently as necessary. In addition, Company may, upon prior written notice
which is reasonable as to timing and availability, request the ability to
conduct additional not for cause audits more frequently than once per year for
purposes of due diligence by Company’s existing or prospective partners,
Sublicensees, collaborators, acquirers or investors, provided that any such
party would assume for CyDex’s benefit similar obligations of confidentiality as
those set forth in this Agreement. All costs and expenses associated with the
conduct of such not for cause audit, to the extent occurring more frequently
than once per year, would be reimbursed by Company to CyDex. Company’s
authorized representatives shall be accompanied by CyDex personnel at all times,
shall be qualified to conduct such manufacturing audits, shall comply with all
applicable rules and regulations relating to facility security, health and
safety. Company shall ensure that its authorized representatives conduct each
manufacturing audit in such a manner as to not interfere with the normal and
ordinary operations of CyDex or its Third-Party Manufacturer. Except as
expressly set forth in this Section 3.7, Company, Permitted Purchasers and their
respective employees or representatives shall not have access to CyDex’s
facilities or the facilities of any Third-Party Manufacturer.

3.8 Inability to Supply.

 

8



--------------------------------------------------------------------------------

(a) Additional Site. CyDex may in its discretion seek to induce its current
Third-Party Manufacturer to undertake and complete validation, qualification and
regulatory approvals for a secondary site for the manufacture of Captisol
utilizing the same DMF, Specifications and manufacturing processes as its
initial site.

(b) Notice. CyDex shall use commercially reasonable efforts to, within 14 days
after CyDex’s receipt of a purchase order from Company, notify Company if CyDex
knows it will be unable to supply at the scheduled delivery time any quantity of
non-Defective Captisol ordered by Company.

(c) Allocation. If CyDex is unable to supply to Company and/or its Permitted
Purchasers the quantity of non-Defective Captisol that CyDex is required to
supply hereunder, CyDex shall (i) first utilize the safety stock it was required
to maintain pursuant to Section 3.4(b) solely for the benefit of the Permitted
Purchasers, (ii) allocate any remaining inventories of Captisol among Company
and/or Permitted Purchasers and any other purchasers of Captisol with which
CyDex then has an on-going contractual relationship, in proportion to the
quantity of Captisol for which each of them has orders pending at such time,
(iii) require its Third-Party Manufacturer to utilize the additional site
discussed in Section 3.8(a) (if any such additional site has been established)
for the supply of any shortfall amounts of Captisol and (iv) take all reasonable
steps necessary to minimize supply delays.

(d) Alternate Suppliers.

(i) [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

(ii) [***]

3.9 Product Recalls. If any Captisol should be alleged or proven to be
Defective, Company shall notify CyDex immediately, and both parties shall
cooperate fully regarding the investigation and disposition of any such matter.
If (i) Company recalls any Licensed Product, or (ii) the FDA requires the recall
of any Licensed Product, and in either case such recall is primarily due to any
act or omission of CyDex in general or the Captisol being Defective (either at
the time of delivery or due to a Latent Defect), then CyDex agrees, upon
substantiation thereof, to refund the purchase price for such Captisol and the
costs incurred by Company for such recall including any incidental expenses
related thereto. Company shall ensure that Permitted Purchasers maintain records
of all sales of Licensed Product sufficient to adequately administer any such
recall consistent with applicable laws and regulations.

3.10 Regulatory Status and Specifications.

(a) CyDex shall be solely responsible for maintaining the necessary approvals
and authorizations for Captisol from applicable regulatory authorities,
including updating and maintaining the DMF.

(b) CyDex shall promptly notify Company on becoming aware of any matters that
are likely to affect adversely the regulatory status of Captisol or the ability
of CyDex to supply Captisol in accordance with the terms of this Agreement.
CyDex shall promptly furnish to Company copies of all reports or correspondence
issued by such governmental authority related to the Captisol in connection with
such inquiry, notification or inspection and copies of any and all proposed
responses or explanations relating to items set forth above. Before submission
of any response or explanation to such governmental agency, CyDex shall discuss
with Company all such proposed responses or explanations and shall reasonably
consider in good faith, in the preparation of final responses or explanations,
all comments made by Company that reasonably relate to Captisol.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

(c) Except as set forth herein, CyDex may, after [***] prior written notice to
Company, make reasonable, non-material changes to the Specifications and/or the
DMF and/or the manufacturing process for Captisol without Company’s prior
written consent, provided such changes do not, in Company’s reasonable opinion
(i) require Company to conduct additional process validation or stability
testing, (ii) require Company to comply with additional clinical study
requirements from the FDA or other Major Market regulatory agencies that would
be beyond that required for the Licensed Products formulated with Captisol
meeting the unmodified Specifications, DMF and/or the manufacturing process,
(iii) delay Company’s development or regulatory approval of a Licensed Product,
(iv) negatively affect the solubility, stability, shelf life, safety, or
efficacy of a Licensed Product, or (v) affect in any Major Market the regulatory
status of any Licensed Product or any additional regulatory approvals. In the
event of any permitted change to the Specifications, the DMF or the
manufacturing process for Captisol effected by CyDex under this Section 3.10(c),
CyDex will nonetheless continue to provide Company with Captisol under the
unmodified Specifications and manufacturing process under the terms of this
Agreement until the sooner of such time that Company has obtained any required
approvals for the Specification change or the manufacturing process, as
applicable, for Captisol by the FDA and other applicable regulatory agencies, or
the third anniversary of such permitted change to the Specifications.

(d) In addition, CyDex may, after [***] prior written notice to Company, offer a
different or improved Captisol product for use by third parties (or for use by
Company if requested by Company in writing) which requires material changes
(including changes not otherwise permitted in subsection (c) above) to the
Specifications for Captisol, the DMF for Captisol or the manufacturing process
for Captisol, provided that CyDex will nonetheless continue to manufacture and
provide to Company Captisol manufactured under the unmodified Specifications,
DMF and manufacturing processes for the duration of the Term or as long (but not
longer than the duration of the Term) as so requested by Company.

(e) During such [***] periods described in Sections 3.10(c) and 3.10(d) above,
Company shall have the opportunity to evaluate and comment upon the
reasonableness of any proposed change to the Specifications or the manufacturing
process for Captisol. CyDex shall use commercially reasonable efforts to
cooperate with Company to, if necessary, have any change approved by the FDA and
other regulatory agencies having jurisdiction.

(f) In the event that the FDA or another applicable Major Market regulatory
agency requires Company to implement any changes to the Specifications or the
manufacturing process for Captisol, CyDex shall make all such changes required
by the FDA or such other applicable Major Market regulatory agency; and in the
event that Company desires to make any non-mandatory changes to the
Specifications or the manufacturing process for Captisol and CyDex elects in its
sole discretion to accommodate such desire, CyDex shall make all such changes
requested by Company. CyDex shall promptly advise Company as to any lead-time
changes or other terms that may result from such a change to the Specifications
or the manufacturing process for Captisol. (In such a case, the lead-times
specified in Section 3.10(c) shall be inapplicable.) CyDex shall reimburse
Company for any Captisol purchased hereunder which is rendered unusable by any
change in Specifications or the manufacturing process for Captisol required by
the FDA or such other applicable Major Market regulatory agency.

(g) The parties shall use commercially reasonable efforts to cooperate with each
other in order to carry out the intent and purposes of this Section 3.10. In
addition to the rights set forth above, before a change in any of the
Specifications or the manufacturing process for Captisol

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

(other than a change required by the FDA or another applicable regulatory agency
having jurisdiction), Company shall have the right make a one-time bulk purchase
of Captisol (in addition to any amounts previously forecast) pursuant to a
separately issued purchase order and CyDex shall use commercially reasonable
efforts to accommodate and deliver the same in a reasonably timely manner.

3.11 Orders of Clinical Grade Captisol. During Company’s clinical development of
any Licensed Product, (a) Company or a Permitted Purchaser shall provide CyDex
with purchase orders from time to time as needed for Clinical Grade Captisol,
and (b) CyDex shall accept and fulfill all such purchase orders for Clinical
Grade Captisol, provided that such purchase order is consistent with the terms
of Section 3.4(a). Sections 3.4, 3.5, 3.6 and 3.8 shall apply to such order.

4. COMPENSATION.

4.1 Pricing. The purchase prices for Captisol pursuant to this Agreement are as
specified in Exhibit A. CyDex reserves the right to increase such purchase
prices set forth in Exhibit A on each January 1 during the Term, upon not less
than 30 days’ prior written notice to Company, by a percentage equal to the
aggregate percentage increase, if any, in the Producer Price Index,
Pharmaceutical Preparation Mfg—PCU325412325412 as reported by the Bureau of
Labor Statistics, U.S. Department of Labor, for the 12 month period ending
October 31 of the prior year, subject to an annual cap of three percent (3%).
Notwithstanding the foregoing, in the event Generic Captisol is available by a
Generic Supplier for use in a country in the Territory, Company may give CyDex
written notice of its desire to discuss modifying the purchase price with
respect to any Captisol intended for use in Licensed Products in such country in
order to make it competitive with a price being offered by a Generic Supplier
(“Notice”). This notice may be provided each time such Generic Supplier lowers
the price of its Generic Captisol. Within 14 days after receipt of a Notice, the
parties shall agree to a mutually acceptable time to discuss, consult and
negotiate with each other in good faith a revised supply price satisfactory to
CyDex and Company for such quantities of Captisol in respect of such countries.
If a revised purchase price satisfactory to Company is not reached within 30
days of the day a Notice is received by CyDex, Company shall have the right to
terminate its obligation to purchase exclusively from CyDex any quantities of
Captisol intended for Licensed Products to be sold in such country in which
Generic Captisol is available.

4.2 Shortfall Reimbursement (Take or Pay). If Company fails to order (pursuant
to and in compliance with Article 3) for the Q1 of any Detailed Forecast a
quantity of Commercial Grade Captisol to be delivered during such Q1 (or within
100 days after the firm purchase order is placed) that is equal to or greater
than the quantity of Commercial Grade Captisol Company is obligated to purchase
pursuant to the applicable Detailed Forecast (the difference between the
quantity of Commercial Grade Captisol Company is obligated to purchase in Q1
pursuant to the applicable Detailed Forecast and the amount of Commercial Grade
Captisol that Company actually orders for delivery in Q1 (or within 60 days
after the firm purchase order is placed), the “Commercial Grade Shortfall”),
then Company shall either (a) pay CyDex 60% of the purchase price hereunder for
the Commercial Grade Shortfall amount and in such case shall not be entitled to
receive delivery of such Commercial Grade Shortfall amount or (b) pay CyDex 100%
of the purchase price hereunder for the Commercial Grade Shortfall amount and in
such case shall be entitled to receive delivery of such Commercial Grade
Shortfall amount. In either event, such payment must be made within 20 days
after the end of the Q1. This Section 4.2 is based on the time stated for
delivery in the original order, as opposed to the time delivery is actually
made.

 

12



--------------------------------------------------------------------------------

4.3 Payments; Taxes. All amounts due hereunder are stated in, and shall be paid
in, U.S. Dollars. Payment of CyDex’s invoices shall be made, except to the
extent disputed in good faith, within 30 days of Company’s receipt of such
invoices. The purchase prices for Captisol specified in Exhibit A exclude all
applicable sales, use, and other taxes, and Company will be responsible for
payment of all such taxes (other than taxes based on CyDex’s income), fees,
duties, and charges, and any related penalties and interest, arising from the
payment of amounts due hereunder. Unpaid and undisputed balances shall accrue
interest, from due date until paid, at an annual interest rate equal to the
prime rate, as reported in The Wall Street Journal, Eastern U.S. Edition, on the
date such payment is due (or the last previous publication date if such date is
not a publication date), plus an additional 200 basis points (2%). If any amount
due hereunder and not subject to a reasonable, good-faith dispute by Company
remains outstanding for more than 30 days after its due date, CyDex may, in
addition to any other rights or remedies it may have, refuse to ship Captisol
hereunder except upon payment by Company in advance.

5. REPRESENTATIONS AND WARRANTIES.

5.1 Limited Warranty. CyDex warrants solely to Company that:

(a) all Captisol sold to Company pursuant to this Agreement shall conform to the
respective Specifications (as applicable for Clinical Grade Captisol or
Commercial Grade Captisol), the DMF, the Minimum Remaining Shelf Life and all
applicable laws, including GMP, at the time of delivery and shall not, before
the first anniversary of actual or deemed acceptance, be subject to any Latent
Defects;

(b) CyDex, its Affiliates and its Third-Party Manufacturers are not a debarred
entity and have not used and will not use in any capacity the services of any
individual or entity debarred under 21 U.S.C. §335(a) or (b) of the Federal
Food, Drug and Cosmetic Act in connection with its obligations hereunder;

(c) CyDex, its Affiliates and its Third-Party Manufacturers hold, and are
operating in material compliance with, all permits, licenses, franchises,
authorizations and clearances of the FDA and/or any other regulatory authority
required in connection with the manufacture and supply of Captisol, except where
the failure to so hold or be so operating does not have and would not reasonably
be expected to have a material adverse effect on (i) CyDex and/or its ability to
supply Captisol and/or (ii) Company and/or its ability to obtain Captisol and/or
exploit Licensed Products;

(d) there are no actual or threatened enforcement actions relating to the
manufacture and/or supply of Captisol against CyDex or its Affiliates by the FDA
or any other federal, state or foreign regulatory authority. Further, CyDex does
not know of any actual or threatened enforcement actions relating to the
manufacture and/or supply of Captisol against any Third Party Manufacturers by
the FDA or any other federal, state or foreign regulatory authority; and

(e) CyDex shall notify Company promptly if it becomes aware of any material
facts or circumstances occurring after the Effective Date which it has reason to
believe would have made the aforementioned representations and warranties untrue
had they been given after the Effective Date.

5.2 Representations, Warranties. The provisions of Section 9.1 (Mutual
Representations and Warranties) of the License Agreement are incorporated herein
by reference as if

 

13



--------------------------------------------------------------------------------

fully set forth herein, with references therein to “this Agreement” being
understood to refer to this Supply Agreement rather than to the License
Agreement.

5.3 Disclaimer. The warranties set forth in this Section 5 are provided in lieu
of, and each party hereby disclaims, all other warranties, express and implied,
relating to the subject matter of this agreement or Captisol, including but not
limited to the implied warranties of merchantability, non-infringement and
fitness for a particular purpose. CyDex’s warranties under this Agreement are
solely for the benefit of Company and may be asserted only by Company and not
any Affiliate, Permitted Purchaser or other Third Party (other than a Company
Indemnitee with respect to an indemnification claim). Company shall be solely
responsible for all representations and warranties that Company or its
Affiliates make to any Permitted Purchaser.

6. TERM AND TERMINATION.

6.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless terminated earlier as set forth herein, shall
continue until the earlier of (a) termination of the License Agreement in its
entirety or (b) 90 days after Company provides written notice to CyDex of its
intent to terminate this Agreement for convenience. In any event, termination
for convenience shall have no effect on outstanding purchase orders or Detailed
Forecasts and the binding nature thereof. Notwithstanding the foregoing, Company
shall have the right to terminate the Agreement with immediate effect in its
entirety in the event a significant Licensed Product or Captisol has any
significant efficacy or safety concerns, or to terminate the Agreement with
immediate effect on a country-by-country basis if any regulatory approvals for
Captisol and/or a significant Licensed Product are suspended or revoked in a
country in the Territory, and Company reasonably believes that such occurrence
will have a significant effect upon its Detailed Forecasts. In addition, if
Company terminates the License Agreement as to any particular country pursuant
to Section 13.2(b) or Section 14.6 thereof or terminates this Agreement pursuant
to the foregoing sentence as to any particular country, the definition of
“Territory” for purposes of this Agreement shall thereupon automatically and
immediately be deemed amended to exclude such country, and CyDex shall have no
further obligation to supply Captisol to Company for use or sale in such
country.

6.2 Termination for Breach. If either party should violate or fail to perform
any term or covenant of this Agreement, then the other party may give written
notice of such default to the first party. If such party should fail to cure
such default within 60 days (or 10 days with respect to any payment obligation)
of the date of such notice, the other party shall have the right to terminate
this Agreement by a second written notice (a “Notice of Termination”) to the
first party. If Notice of Termination is sent to such first party, this
Agreement shall automatically terminate on the effective date of such notice.

6.3 Termination for Bankruptcy. Either party may terminate this Agreement
immediately upon written notice to the other party in the event that the first
party has a petition in bankruptcy filed against it that is not dismissed within
60 days of such filing, files a petition in bankruptcy or makes an assignment
for the benefit of creditors.

6.4 Effect of Termination. Upon the termination of this Agreement by CyDex under
Section 6.2, (a) Company shall no longer have any rights to purchase Captisol,
and (b) each party shall promptly return all relevant records and materials in
its possession or control containing the other party’s Confidential Information
with respect to which the former party does not retain rights

 

14



--------------------------------------------------------------------------------

hereunder; provided, however, that each party may retain one archival copy of
such records and materials solely to be able to monitor its obligations that
survive under this Agreement. Upon the termination of this Agreement by Company
under Section 6.2, (i) a permanent Supply Interruption will be deemed to have
occurred and Section 3.8(d) shall survive in perpetuity, including CyDex’s
obligations under such subsection and Company’s right and license to manufacture
and/or have manufactured Captisol.

6.5 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions
before the termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement. Such termination or expiration
shall not relieve either party from obligations that are expressly indicated to
survive termination or expiration of this Agreement, nor shall any termination
or expiration of this Agreement relieve Company of its obligation to pay CyDex
sums due in respect of Captisol shipped before termination or expiration of this
Agreement. Sections 2.4 (Restrictions), 3.5 (Delivery), 3.6 (Quality Control;
Acceptance and Rejection), 3.7 (Facilities and Inspections), 3.8(d) (Alternate
Suppliers; to the extent set forth in Section 6.4), 3.9 (Product Recalls), 4.3
(Payments; Taxes), 5.2 (Representations, Warranties), 5.3 (Disclaimer), 6.4
(Effect of Termination), 6.5 (Survival) and 7 (General Provisions) shall survive
termination or expiration of this Agreement.

7. GENERAL PROVISIONS.

The following Sections of the License Agreement are incorporated into this
Agreement by this reference as if fully set forth herein, with references
therein to “this Agreement” being understood to refer to this Supply Agreement
rather than to the License Agreement: 4.2 (Taxes), 7.2 (Material Safety), 7.3
(Adverse Event Reporting), 8 (Confidentiality), 10 (Indemnification), 11
(Limitation of Liability), 12 (Management of Intellectual Property), and 14
(General Provisions).

[Remainder of this page left blank intentionally]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supply Agreement as of the
Effective Date.

 

CYDEX PHARMACEUTICALS, INC. By:   /s/ Charles Berkman  

 

Name:   Charles Berkman Title:   VP and Secretary MEI PHARMA, INC. By:   /s/
Daniel P. Gold  

 

Name:   Daniel P. Gold Title:   President & Chief Executive Officer

 

16



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE PRICES FOR CAPTISOL

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

A-1



--------------------------------------------------------------------------------

EXHIBIT B: SPECIFICATIONS

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

B-1